In a paternity proceeding pursuant to Family Court Act article 5, the petitioner appeals from an order of the Family Court, Richmond County (McElrath, J.), dated March 18, 2010, which denied his objections to an order of the same court (Hickey, S.M.), dated October 14, 2009, made after a hearing, dismissing the petition.
Ordered that the order dated March 18, 2010, is affirmed, without costs or disbursements.
*1184The Family Court did not improvidently exercise its discretion or violate the petitioner’s due process rights when it denied his request for an additional DNA test (see Family Ct Act § 532 [a]; Matter of Valrie Patricia L. v Levi L., 43 AD3d 468 [2007]).
Moreover, the petitioner was afforded ample opportunity to present his case and to obtain an expert in order to challenge the subject “Genetic Test.” Under the circumstances of this case, the Family Court’s decision to deny any further adjournments was not an improvident exercise of discretion (see Matter of Steven B., 6 NY3d 888, 889 [2006]; Matter of Ciccone v Ciccone, 73 AD3d 1052, 1052-1053 [2010]).
The petitioner’s remaining contentions are without merit. Rivera, J.P., Leventhal, Hall and Roman, JJ., concur.